NO. 07-07-0449-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 25, 2008



______________________________





WILLIAM JAMES MORRELL, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 181
ST
 DISTRICT COURT, POTTER COUNTY;



NO. 53,106-B; HONORABLE JOHN B. BOARD, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION
 

Following a plea of guilty, Appellant, William James Morrell, was convicted by the trial court of possession of a controlled substance, enhanced.  Punishment was assessed at 20 years confinement in the Institutional Division of the Texas Department of Criminal Justice.  On March 14, 2008, the District Clerk filed with this Court a request for extension of time to file the clerk’s record.  As a basis for that request, the clerk stated that no Trial Court Certification of Defendant’s Right of Appeal had been filed, as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.  By letter dated March 17, 2008, the clerk’s request was granted and the deadline for the filing of the clerk’s record was extended to April 18, 2008.  By that same letter, Appellant was notified, pursuant to Rule 37.1, of the omission of the trial court certification so that it could be remedied, if possible.   On April 21, 2008, the District Clerk filed with this Court a second request for extension, again stating as a basis for the request the lack of a trial court certification.   

Rule 25.2(d) provides that the appeal “must be dismissed” if a certification that shows the defendant has the right of appeal has not been made part of the record under the Texas Rules of Appellate Procedure.  Consequently, having afforded Appellant a reasonable opportunity to correct this defect, and having complied with the applicable rules of appellate procedure, we dismiss this appeal.

Our disposition of this appeal renders the District Clerk’s motion for extension of time to file the clerk’s record moot.

Per Curiam





Do not publish.